Title: James Madison to John Hartwell Cocke, 9 December 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Dec. 9. 27
                            
                        
                          
                        On the rect. of your letter of the 29th ulto I made up my mind to join the attending Visitors tomorrow;
                            hoping that a cold which oppressed me would prove so transient as not to defeat my purpose. It has on the contrary taken
                            the character of a decided influenza, with a fever that has confined me closely for several days, & is without any
                            present symptom of abatement. I am under the necessity therefore of abandoning the trip, for which I am quite disabled. I
                            hope Mr Loyall will comply with the call on him, and make up a majority of the members. Of Mr. Monroe I hear nothing. I
                            did not doubt that the expectation of him mentioned by Mr. Gilmer was the effect of some mistake. Mr. Breckenridge seems
                            out of the question.
                        I enclose for the files of the Board several letters from or in favor of Candidates for the Chair of Mr
                            Long: on which list may be placed Mr. Egan, who made a personal disclosure of his wishes. The case of Mr Harrison has already been the
                            subject of a circular communication to the Visitors
                        I regret very much that a failure to discharge my duty on the present occasion cd. not be avoided: and
                            renew to you the expression of my great esteem & cordial regards
                        
                            
                                
                            
                        
                    